COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Doreatha Walker v. Hartford Underwriters Insurance Co

Appellate case number:    01-16-00828-CV

Trial court case number: 2015-31910

Trial court:              127th District Court of Harris County

        This court was advised that appellant has not made arrangements to pay for the clerk’s
record. In response to our notice that the appeal might be dismissed, appellant filed two motions,
advising that she had filed an affidavit of indigence in the trial court. Absent a record containing
documents concerning indigence, we are unable to determine if appellant is entitled to proceed
without payment of costs. See TEX. R. APP. P. 20.1(b)(3); TEX. R. CIV. P. 145(g).
        Accordingly, the District Clerk is directed to file, within 10 days of the date of this
order, by preparing, certifying, and filing with this court a supplemental clerk’s record,
containing appellant’s affidavits of indigence, contests to appellant’s affidavits of indigence, and
trial court orders ruling on contests to appellant’s affidavits of indigence. See Tex. R. App. P.
34.5(c).
        It is so ORDERED.

Judge’s signature: _/s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: January 26, 2017